DETAILED ACTION
Status of Claims
This Office action is in response to the After Final Consideration Program Request filed on 02/15/2022. Claims 1-25 were previously canceled, claims 31-32 are now canceled, and a new claim 35 has been added. Claims 26-30 and 33-35 are allowed.
Response to Amendment/Arguments
Applicant’s amendments to the claims have overcome the objections to claims 27-28 set forth in the final Office action mailed 11/03/2021. Accordingly, these objections have been withdrawn.
Applicant’s arguments filed 02/15/2022 have been fully considered.
On pages 9-10 of the remarks, applicant has argued that the prior art of record fails to teach “the N collectors being geographically dispersed at different ranges above and below the aerial vehicle.” The examiner respectfully disagrees, because Ananth col. 3 l. 53-col. 4 l. 19 and FIG. 1 disclose a mobile “base station 140” (which corresponds to the claimed “aerial vehicle”) that is in communication with satellites 185 and 187 above the base station and a ground station 150 and user equipment 120 below the aerial vehicle.
On pages 10-14 of the remarks, applicant has further argued that the prior art of record fails to teach estimating a transit time difference from the aerial vehicle to each collector and “time aligning the FOA signals received from the first collector and the second collector by delaying a first received one of the FOA signals by the transit time difference.” The examiner agrees, and while a new reference has been found to teach estimating the transit time difference (Fattouche et al. (US 6,266,014 B1) col. 39 ll. 27-43), the feature of “time aligning the FOA signals received from the first collector and the second collector by delaying a first received one of the FOA signals by the transit time difference” is not known in the prior art. Therefore, the rejections of the claims under 35 U.S.C. 103 have been withdrawn, and claims 26-30 and 33-35 are allowed.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Nijsure et al. (“Adaptive Air-to-Ground Secure Communication System Based on ADS-B and Wide-Area Multilateration”), hereinafter Nijsure, in view of Fattouche et al. (US 6,266,014 B1), hereinafter Fattouche, and further in view of Ananth (US 9,571,978 B1).
Regarding claim 26:
		Nijsure discloses the following limitations:
“A method for exploiting a transmitted signal from an aerial vehicle, said method comprising the steps of: receiving N frequency of arrival (FOA) signals from N collectors that detect transmission signals from an aerial vehicle during flight.” (See at least Nijsure pp. 3153 last paragraph-3154 first paragraph and FIG. 1, which disclose a system in which “ADS-B receivers on the ground are equipped with a uniform circular array (UCA) to capture the ADS-B signal for TOA, FOA, and AOA estimation.”)
“and N being equal to at least four.” (See at least Nijsure FIG. 1, which disclose the use of five ground stations for receiving ADS-B signals.)
“measuring N-1 frequency difference of arrival (FDOA) signals based on the N FOA signals provided by N-1 collector pairs to reduce an unknown frequency bias and noise associated with the transmission signals from the aerial vehicle.” (See at least Nijsure p. 3155 col. 1, which disclose that “The FDOA at two different ADS-B ground stations {i, j} can be defined by [the equation reproduced below] where ηfi,j is the associated noise component of the measured FDOA.”)

    PNG
    media_image1.png
    135
    920
    media_image1.png
    Greyscale

“and estimating a three-dimensional (3D) trajectory of the aerial vehicle based on the measured N-1 FDOA signals.” (See at least Nijsure p. 3155 col. 2, which disclose that “The hybrid AOA/TDOA/FDOA estimation problem can be expressed [as shown in the equation reproduced below] where Ψˆ is the hybrid estimate of the aircraft location and velocity... The observations Ψˆ and a state model Ψ can be utilized to implement a standard linear Kalman filter (KF) for trajectory tracking.”)

    PNG
    media_image2.png
    98
    540
    media_image2.png
    Greyscale

“wherein each of the FDOA signals is measured by: estimating a… time difference from the aerial vehicle to each of a first collector and a second collector in a collector pair based on known position of the first collector and the second collector and an estimated position of the aerial vehicle.” (See at least Nijsure Section III B on pp. 3154-3155, which disclose using the range vector reproduced below for each sensor in order to find the time difference of arrival Δτi,1 between two sensors i and 1 with the equation reproduced below, where the range vector ||ri|| for each sensor is dependent on {xa, ya, za} and {xi, yi, zi}, which represent the positions of the aircraft and of the ADS-B ground station, respectively. The equation for Δτi,1 finds “The TDOA between sensor i and sensor 1.” Then the related FDOA Δfi,j can be found between each of the ADS-B ground stations i and j.)

    PNG
    media_image3.png
    73
    1054
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    151
    1455
    media_image4.png
    Greyscale

“and determining the FDOA signal for the collector pair by subtracting the time aligned FOA signals from each other.” (See at least Nijsure p. 3155 col. 1, which fi,j is given by subtracting the FOA of each of signals i and j which is found with the equation reproduced below, and then adding the noise component ηfi,j.)

    PNG
    media_image5.png
    136
    1167
    media_image5.png
    Greyscale

“and wherein each of the foregoing steps are performed in real time during flight of the aerial vehicle.” (See at least Nijsure p. 3151 first paragraph, which discloses that the system is designed to provide “a highly accurate real-time geolocation estimation of the aircraft.”)
Nijsure does not specifically disclose “the N collectors being geographically dispersed at different ranges above and below the aerial vehicle.” However, Ananth does teach this limitation. (See at least Ananth col. 3 l. 53-col. 4 l. 19 and FIG. 1, which disclose a mobile “base station 140” (which corresponds to the claimed “aerial vehicle”) that is in communication with satellites 185 and 187 above the base station and a ground station 150 and user equipment 120 below the aerial vehicle.)
While Nijsure discloses to estimate the difference in the time of arrival for each collector rather than the transit time, Fattouche does teach to estimate the transit times between the aerial vehicle and the collectors. (See at least Fattouche col. 39 ll. 27-43, which disclose “estimating the time of travel between the transmitter and the RR” (Reference Receiver) “in order to remove the effect of the overall Group Delay, Δti, at each RR.”)
None of the references in the prior art of record taken together or in combination discloses the following limitation of claim 26:
“time aligning the FOA signals received from the first collector and the second collector by delaying a first received one of the FOA signals by the transit time difference.”
Because none of the prior art references taken together or in combination discloses this remaining feature of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/M.R.H./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662